Citation Nr: 0121469	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The veteran had active military duty from January 1990 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On September 30, 1999, the veteran underwent a Fulkerson 
procedure for a service-connected left knee disorder.  
Surgical screws were left in the proximal tibia.  X-rays in 
April 2000 revealed findings suggestive of a recent acute 
fracture near the osteotomy site in the area of the screws.  
In May 2000, the veteran raised a claim of entitlement to 
service connection for residuals of a fracture of the left 
tibia.  Also, in his January 2001 Informal Hearing 
Presentation, the veteran raised the issue of an increased 
(compensable) evaluation for his scar of the left knee.  
These issues have not yet been adjudicated by the RO and are 
referred to the attention of the RO for necessary action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49, 747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Initially, the Board notes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, 
instability or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

By a rating dated in July 1997, the RO assigned a 20 percent 
rating for chondromalacia, right knee, status post 
arthroscopy, under Diagnostic Code 5257 of VA's Schedule for 
Rating Disabilities.  In May 1998, the veteran underwent an 
anterior tibial tubercle advancement on the right lower 
extremity, a Fulkerson osteotomy.  The veteran was accorded 
an examination of his right knee in March 1999.  The examiner 
did not indicate whether or not the veteran's knee disorder 
was productive of recurrent subluxation or lateral 
instability.  Diagnoses included degenerative arthritis of 
the right knee.

By a rating decision dated in March 1999, the RO listed the 
right knee disability as residuals, right knee injury, 
postoperative, with traumatic arthritis.  The RO changed the 
Diagnostic Code for the veteran's right knee disability from 
Diagnostic Code 5257 to Diagnostic Code 5010-5258, but 
continued the 20 percent rating.  The RO stated that a higher 
evaluation of 30 percent was not warranted unless the record 
showed leg flexion to be limited to 15 degree or extension to 
be limited to 20 degrees.  The criteria for a 30 percent 
rating under Diagnostic Code 5257 were not mentioned, nor 
were the VA General Counsel (GC) opinions regarding separate 
ratings for arthritis and instability of the knee.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998).

The Board is of the opinion that another examination is 
warranted in order to comply with the DeLuca case.  Although 
the March 1999 examination did address pain on motion, it did 
not provide medical findings with regard to weakened 
movement, excess fatigability, instability or incoordination.

Accordingly, this case is REMANDED for the following:


1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.


2. The veteran should be scheduled for an 
examination to determine the severity of 
the service-connected right knee 
disorder.  The claims file must be made 
available to the examiner for review 
prior to the examination.  In addition 
to x-rays, any other tests deemed 
necessary should be conducted.  The 
examination report should contain a full 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  The examiner 
should state whether or not the right 
knee disability is productive of 
recurrent subluxation, lateral 
instability, weakened movement, excess 
fatigability, or incoordination, and if 
so, the severity of these 
manifestations.  The examiner should 
also report the functional range of 
motion for the right knee, that is, that 
motion the veteran can achieve without 
pain.  Stated differently, all excursion 
of movement of the right knee should be 
specifically recorded in numbers of 
degrees and any portion of the arcs of 
motion which are painful should be so 
designated.  The examiner should also 
identify any neurological impairment 
associated with the right knee disorder.  
The examiner should provide an opinion 
as to the nature and severity of any 
functional impairment due to the 
veteran's right knee disability, 
including any functional impairment due 
to pain on use or due to flare ups.  The 
examiner should elicit the veteran's 
occupational history and indicate the 
impact the veteran's right knee disorder 
has had on his ability to work.


	3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.


4.  Thereafter, the RO should readjudicate 
this claim.  The RO must consider 
whether separate ratings are warranted 
for the right knee disability under 
Diagnostic Codes 5010 and 5257.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



